sj




        RECEIVED IN
                                     ORIGINAL
      The Court of Appeals
          Sixth District

                                      06-15-00004-CV
         MAY 1 9 2015
                                                                     October 27, 2015
     Texarkana, Texas *                     IN THE
    Debra Autrey, Clerk
                                     COURT OF APPEALS

                                       STATE OF TEXAS




The Tremble Family,                                      Luminant Mining Company LLC,
Billie Murphy Tremble,                                   Energy Future Holdings
Sharon Tremble Donaldson,                                Corporation and Subsidiaries
Selia Tremble Shawkey,
Wilmer Forrest Tremble, Jr.
The Estate of Wilmer Forrest Tremble, Sr.
Appellant(s)                                             Appellee



                              APPELLANTS' OPENING BRIEF




                                Appeal from the Judgment
                             Rusk County District Court of Texas
                                 Date December 16, 2014
                                    Laury Mark, Deputy


The Tremble Family:


Billie Murphy Tremble
P.O. Box 541

Marshall, Texas 75671
billietremble@yahoo.com
903.938.6829
                                 06-15-00004-CV


                                       IN THE


                                COURT OF APPEALS
                                  STATE OF TEXAS




The Tremble Family,                                 Luminant Mining Company LLC,
Billie Murphy Tremble,                              Energy Future Holdings
Sharon Tremble Donaldson,                           Corporation and Subsidiaries
Selia Tremble Shawkey,
Wilmer Forrest Tremble, Jr.
The Estate of Wilmer Forrest Tremble, Sr.
Appellant(s)                                        Appellee



                         APPELLANTS' OPENING BRIEF




                           Appeal from the Judgment
                        Rusk County District Court of Texas
                            Date December 16, 2014
                               Laury Mark, Deputy


The Tremble Family:


Billie Murphy Tremble
P.O. Box 541

Marshall, Texas 75671
biliietremble@yahoo.com
903.938.6829
Sharon Tremble Donaldson
2010 Wineberry Drive
Katy, Texas 77450
donaldson_sharon@live.com
281.206.8400



Sella Tremble Shawkey
712 South 37th St.
San Diego, California 92113
seliashawkey@gmail.com
619.454.8123



Wilmer Forrest Tremble, Jr
P.O. Box 841865

Pearland, Texas 77584
trem455@yahoo.com
281.384.8491
                          TABLE OF CONTENTS




INDEX OF AUTHORITIES                                              6




STATEMENT OF THE CASE                                              4
Nature of Action Sought


STATEMENT OF FACTS                                                4,5


SUMMARY OF ARGUMENT                                               5, 6


PRAYER                                                            7


ISSUES PRESENTED                                                  3


Questions Presented on Appeal:


  I.     Whether the Appellant(s) were denied their constitutional and civil
         rights under the Uniform Partition of Heirs Property Act (UPHPA)?
  II.    Did the district court err in the signing of Final Judgment without an
         open hearing to consider the evidence?
  III.   Whether or not selective exclusion omitted the appellant(s) from any of
         the decision making processes?
  IV.    Was there an error in the auctioning of undivided inherited heir
         property?
                          STATEMENT OF THE CASE


Nature of Action Sought

The Uniform Partition of Heirs Property Act (UPHPA) states: Any Co-tenant
(except the co-tenant(s) requesting partition by sale may buy the interest of the
co-tenant(s) seeking partition for a proportional share of the court determined
fair market value. The co-tenants have 45 days to exercise the right of first
refusal, and if exercised, another 60 days to arrange for financing. If more than
one co-tenant elects to buy the shares of co-tenant(s) seeking partition, the court
will pro-rate the sellers shares among the buyer according to their existing
fractional ownership percentages. eHow; how to Partition Undivided Ownership.
This option was never offered to the Appellant(s).

The Appellant(s) filed suit December 2014 disputing the possession of their
undivided inherited heir property; the support is as follows: We are raising a
genuine issue of material fact. All information recorded in Rusk County Clerk's
Office pertaining to the land, interest, appraisal of the house was not known to
the Appellant(s) until December 2013. Nottingham Brick & Title Company v.
Butler (1889) 16QBD 778. We by law did not and were not privy to pertinent
information. Smith v. Baker, 380 S.W.2d 725. The Trial Court granted defendant's
Motion for Summary Judgment and degreed defendant title and possession of the
land in controversy: and overruled plaintiffs' Motion for Summary Judgment.

The Appellant(s) Summary Judgment was issued resulting in a closed civil trial.
The court issued a Final Judgment in favor of Luminant Mining Company, LLC, and
the auction of the property was signed on December 16, 2014.
                            STATEMENT OF FACT




The Appellant(s) filed a suit December 12, 2014 alleging Appellee has 100%
ownership claim in their undivided, inherited, heir property. The documents are
filed in the Rusk County Clerk's Office, Rusk County Appraisal District and in the
Court House in Rusk County, Texas (Refer to Rusk County Appraisal District
record). The deeding was on December 16, 2010 for 37.46 (33.094) acres
originally owned by Emma Barr Pollard; 65 acres originally owned by W. M.
Pollard; 25.326 acres originally owned by Betsy Barr Strong that acreage was
deeded on December 21, 2010. All the 128.46 acres more or less were deeded by
Emma Jean Trimble Smith aka Emma Jean Tremble Smith signed a Cash Warranty
Deed on December 13, 2010 (Refer to Cash Warranty Deed) that was notarized
by Russell Davis, contract Landman for Luminant Mining Company, LLc. (refer to
Affidavit of Heirship). TD/B/C.2/AC.l/7p.ll para.9. Smith v. Land & House
Property Corp. (1884) 28 Ch.D7. However, where the person giving the statement
was in a position to know the true facts and it can be proved that he could not
reasonably have held such a view as a result, then his opinion will be treated as a
statement of fact. The Traditional Most Favoured Nations principle is designed to
establish equity in treatment. Ms Smith is not nor has she ever been the Executor
of the Estate, Administrator, nor Trustee. The possession of the heir property by
the Appellee includes: the land, minerals, homestead-its contents, barn-its
contents, cattle, timber, chicken coop, lakes, wells, etc., this formerly vibrant
property now sits in ruin surrounded by debris.



                        SUMMARY OF THE ARGUMENT




This is an action seeking declaratory judgment for civil and constitutional
infringement, unfair business practices, tortuous interference, deliberate and
unlawful conduct, namely: Since 2009 seeking to possess undivided inherited,
heir, property. The relief sought is the return of the property and loss of income.
                                                                                  5
Tex.rev tex.RTD.p.166. We by law were not privy to pertinent information from
the Appellee. Erik L. Collins & Gretchen M. Smith, Awards of Damages of Mental
Anguish Without Proof of Harm to Reputation. Any misrepresentation is grounds
for rescission. Museprime Properties v. Adhill Properties [1990] 36 EG 114. In
Smith v. Land & House Property Corp. (1884) 28 Ch.D7. However where the
person giving the statement was in a position to know the true facts and it can be
proved that he could not reasonably have held such a view as a result, then his
opinion will be treated as a statement of fact.


The natural facts are relatively simple as a result of this long ordeal, the
Appellant(s) lost and were deprived of great gains and profit which would
otherwise have accrued to them, ie. cutting timber, cattle grazing, renting the
house, etc. as a direct result of the documents filed in the Rusk County Court
House in Rusk County, Texas.



                          INDEX OF AUTHORITIES




CASES:


Erik L. Collins & Gretchen M. Smith, Awards of Damages of Mental
Anguish Without Proof of Harm to Reputation                               5


Museprime Properties v. Adhill Properties [1990] 36 EG 114                5

Nottingham Brick & Title Company v. Butler (1889) 16QBD 778               4

Smith v. Baker, 380 S.W.2d 725                                            4

Smith v. Land & House Property Corp. (1884) 28 Ch.D7                      5

Tex.rcvtex.RTD.p.166                                                       5
ACT:

Uniform Partition of Heirs Property Act                                    5

OTHER DOCUMENTS:


Affidavit of Heirship                                                       5

Cash Warranty Deed                                                          5

Final Judgment                                                              4

Most Favoured Nations Principle                                             5

Rusk CountyAppraisal District                                               5



PRAYER:



It is our prayer that the Honorable Court will come to our rescue and not allow
our undivided inherited property to become a statistic of African American
inherited land taken by force. All these things are evident of a denial of justice
and civil rights. A declaration that the acts of omission described herein violated
Appellant(s) rights under the Constitution and laws of the United States. Our
coveted Declaration of Independence says, "We hold these truths to be self
evident, that all men are created equal..."The Virginia Declaration of Rights,
authored by George Mason and approved by the Virginia Convention on June 12,
1776, contains the following: all men are by nature equally free and independent,
and have certain inherent rights of life, liberty, which mean of acquiring and
possessing property, and pursuing and obtaining happiness and safety." However,
minorities have systematically been denied their land rights. Ownership of land
has always been deemed a valuable economic resource that is and has been in
many cases taken by violence, legal exploitation, and trickery. It is our fervent
our fervent prayer this land will remain in our family for generations to come and
that we will be compensated for the loss of income due to the documents that
are filed in Rusk County Court House, Rusk County, Texas. We the members of the
Tremble Family throw ourselves on the mercy of the court. Amen.